 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (“Agreement”) entered into as of December 22,
2017, by and among Fang Sun (“Seller”), the sole shareholder of Yinuo
Technologies LTD, a Chinese Corporation having an address of Room 409-410,
Building A, Peng Nian University City Science Park, 1213 Liu Xian Avenue,
Nanshan District, Shenzhen, Guangdong, China (hereinafter “Yinuo”); OneLife
Technologies Corporation, a Nevada Corporation having a business address of 5005
Newport Drive, Rolling Meadows, IL 60008 (“Buyer”); and Yinuo.

RECITALS

 

WHEREAS, Yinuo is a corporation incorporated pursuant to the laws of China; and

 

WHEREAS, Yinuo has authorized and issued 10,000 (Ten Thousand) shares of common
stock, constituting its entire capitalization (cumulatively “Shares”,
individually “Share”); and

 

WHEREAS, Seller owns all of the Shares; and

 

WHEREAS, in exchange for the consideration more fully set forth below, Buyer
desires to purchase from Seller, and Seller desires to sell to Buyer, all of the
Shares; 

 

NOW THEREFORE, in consideration of the promises, mutual covenants,
representations, warranties and agreements hereinafter set forth, the parties
hereto mutually covenant and agree as follows:

 

ARTICLE I - PURCHASE AND SALE OF STOCK

 

1.1PURCHASE AND SALE OF STOCK. Subject to the terms and conditions of this
Agreement, Seller shall sell, convey, transfer, and deliver to Buyer at the
Closing all of the Shares. The closing shall be held upon the completion of (i)
a formal Calculation Valuation and Appraisal Report and (ii) two years of
audited financial statements audited by a Public Company Accounting Oversight
Board registered and approved audit firm. The closing will be held at a mutually
agreed upon location within the United States of America. 

 

1.2Purchase Price.Subject to the terms and conditions specified in this
Agreement, Buyer shall purchase the Shares at Closing by paying a purchase price
of 40,000,000 (Forty Million) shares of Buyer’s common stock (Ticker Symbol:
OLMM) (“Stock”), and US$500,000 (Five Hundred Thousand United States Dollars).  

 

1.3Payment of Purchase Price. Payment of the purchase price shall be made as
follows: 

 

a.The delivery of US$500,000 (Five Hundred Thousand United Stated Dollars) cash
which will be deposited into Buyer’s escrow account 10 days prior to the Closing
Date; and 

 

b.40,000,000 (Forty Million) shares of Buyer’s common stock. All Stock
transferred to Seller shall consist of post reverse-split common Shares. The
Stock shall be delivered to Seller by issuing the Stock at closing and shall be
duly registered. All Stock certificates shall record a restrictive ledger
reflecting the respective restriction identified herein and shall be "free
trading" shares after an initial twelve (12) month restriction period. 

 

1.4 Employment agreements. Buyer and Seller will approve and execute employment
agreements for the current management and employees of Yinuo listed in Exhibit A
prior to the Closing.

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES

 

2.1Representations and Warranties of Seller. Seller represents and warrants to
Buyer as follows: 

 

(a)Organization in Good Standing. Yinuo is a corporation incorporated pursuant
to, and currently in good standing under, the laws of China.  

 

(b)Authorization. The Seller warrants: 

 

i) That he is free to sell his Shares and is not subject to any shareholder
agreement, or other document that would prevent him from selling his shares to
the Buyer. 

--------------------------------------------------------------------------------

1 of 8

--------------------------------------------------------------------------------

ii)That the sale of Shares does not conflict with the provision of any charter
document or by-law of Yinuo. 

 

iii)That the Shares owned by Seller are duly issued, fully paid and
non-assessable and are beneficially owned by the Seller. The Seller also
warrants that the Shares he owns are free and clear of all liens, charges,
burdens and encumbrances. 

 

iv) The execution, delivery and performance by the Seller of this Agreement and
the documents contemplated hereby and the consummation by Seller of the
transactions contemplated hereby and thereby: 

 

(1)Do not violate any law, regulation, order, judgment or decree by which Seller
is bound; and 

 

(2)Will not result in the creation of any lien, charge or encumbrance upon
Yinuo. 

 

(c)Consents. No consent or approval of, or other action by, any governmental
body or agency is required in connection with the execution, delivery and
performance by Seller of this Agreement or the transactions contemplated hereby,
except such as shall duly have been obtained or taken on or before the Closing
Date. 

 

(d)Binding Obligation. This Agreement and the documents contemplated hereby
evidence the legal, valid and binding obligations of Seller, enforceable in
accordance with their terms. 

 

(e)Title.Seller is the lawful owner of the Shares free and clear of any and all
liens, pledges, conditional sales, options, or other title retention agreements,
charges, restrictions and encumbrances of every kind and nature whatsoever
(collectively, “Encumbrances”). 

 

(f) Intellectual Property. The Seller represents that all Intellectual Property
listed on Exhibit B, including web site domains, URLs, patents, patent pending
applications, copyrights, trademarks, any other intellectual property of any
kind, all claims for infringement, and all other assets and licenses of any kind
owned by Seller relating to Yinuo are a part of this Agreement. 

 

(g)Liabilities. The Buyer acknowledges that Yinuo is subject to certain
liabilities. Said liabilities are identified on Exhibit C attached hereto. Buyer
further acknowledges and agrees to purchase the Seller’s Stock subject to said
liabilities and will assume the responsibility for satisfying said liabilities.
 

 

2.2Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows: 

 

(a)Organization in Good Standing. Buyer is a corporation duly organized pursuant
to, and in good standing of Nevada, USA. Buyer has full corporate power to
conduct its current and currently contemplated business and to enter into this
Agreement.  

 

(b)Authorization. The execution, delivery and performance by Buyer of this
Agreement, the Stock, and the documents contemplated hereby and the consummation
of the transactions contemplated hereby: 

 

(i)have been duly authorized and approved by the Board of Directors of Buyer; 

 

(ii)do not conflict with any provision of any charter document or by-law of
Buyer; and 

 

(iii)do not violate any law, regulation, order, judgment or decree by which
Buyer is bound. 

 

(c)Consents.No consent or approval of, or other action by, any governmental body
or agency is required in connection with the execution, delivery and performance
by Buyer of this Agreement or the transactions contemplated hereby, except such
as shall have been duly obtained or taken on or before the Closing Date. 

 

(d)Binding Obligation. This Agreement and the other documents contemplated
hereby evidence the legal, valid and binding obligations of Buyer, enforceable
in accordance with their terms. 

 

ARTICLE III- CONDITIONS PRECEDENT TO CLOSING

 

3.1Conditions to Obligations of Buyer. The obligations of Buyer to complete the
transactions provided for herein are subject to the satisfaction of or written
waiver by Buyer of the following conditions: 

 

(a)All of the representations and warranties of Seller in this Agreement shall
be true and correct on and as of the Closing Date; 

--------------------------------------------------------------------------------

2 of 8

--------------------------------------------------------------------------------

(b)All the terms, covenants and conditions of this Agreement to be complied with
or performed by Seller on or before the Closing Date shall have been duly
complied with and performed; 

 

(c)Seller shall have delivered to the Buyer at the Closing the appropriate
instruments of transfer, conveyance, sale and assignment of the Shares; 

 

(d)Seller shall have delivered to the Buyer a certificate, dated as of the
Closing Date, confirming the matters set forth in Sections 3.1(a) and 3.1(b)
hereof ; 

 

3.2Conditions to the Obligations of the Seller.The obligations of the Seller to
complete the transactions provided for herein are subject to the satisfaction or
written waiver by the Seller of the following conditions: 

 

(a)All of the representations and warranties of Buyer in this Agreement shall be
true and correct as of the Closing Date; 

 

(b)All the terms, covenants and conditions of this Agreement to be complied with
or performed by Buyer on or before the Closing Date shall have been duly
complied with and performed; 

 

(c)Buyer shall have delivered to the Seller a certificate of one of its
executive officers dated as of the Closing Date, confirming the matters set
forth in Sections 3.2(a) and 3.2(b) hereof; 

 

(d)Buyer shall have delivered to the Seller a certificate of Buyer’s Secretary
as to: 

 

(i)Resolutions adopted by the Board of Directors of Buyer authorizing the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby; and; 

 

(ii)Incumbency of the officers of Buyer authorized to execute and deliver this
Agreement and the other documents contemplated hereby; 

 

(e)There shall not be pending or threatened any governmental action or any
proceeding by or before any court or governmental body or agency which seeks to
restrain, prohibit or invalidate the transactions contemplated by this
Agreement. 

 

(f) Buyer shall have delivered to the Seller at the Closing the Stock
certificate duly registered for the Shares of OLMM;

 

(g) Buyer shall release the cash included in the Purchase Price of US$500,000.00
(Five Hundred Thousand US Dollars) from the Buyer’s escrow account on the
Closing Date into Seller’s designated account.

 

ARTICLE IV - ACTIONS AT CLOSING

 

4.1Closing.Subject to the terms and conditions of this Agreement, the
transactions contemplated hereby shall take place as specified in Section 1.1,
or at such other time, date and/or place as Buyer and Seller may agree upon in
writing. The date and time at which said Closing is required to take place under
this Agreement is herein referred to as the “Closing” or the “Closing Date.”  

 

ARTICLE V - POST CLOSING MATTERS

 

5.1Covenant of Further Assurances.Seller and Yinuo shall, from time to time upon
the request of Buyer, execute, acknowledge, seal and deliver all such
instruments and documents, and do all such further things, as Buyer may
reasonably request to perfect the transfer and delivery to Buyer of the Shares
that are to be sold, transferred and assigned to Buyer under this Agreement. 

 

5.2Transition Cooperation.For a reasonable period of time after the Closing
Date, the parties agree to cooperate, each with the other, to transfer and
convey the Shares on the terms herein contained and to consummate the
transaction in a manner that provides an uninterrupted transition of ownership. 

--------------------------------------------------------------------------------

3 of 8

--------------------------------------------------------------------------------

5.3Nondisclosure.Each of the parties hereto hereby acknowledges that, during the
course of negotiations for this Agreement, it has been exposed to, and upon the
Closing Date, may continue to be exposed to certain information and data about
the other party's sensitive information, including but not limited to
intellectual property, customer lists, profit/loss statements, and assets and
liabilities (hereinafter "Confidential Information"). The parties agree that
they will not disclose any such Confidential Information to any third party and
shall instruct their outside consultants, including, but not limited to, their
accountants and attorneys, to refrain from disclosing the same; provided,
however, that the provisions of this Section 5.3 shall not apply to any
Confidential Information that is (1) already known to the receiving party at the
time of receipt, (2) made public or otherwise made available without restriction
by the party to which it pertains (or by sources related to that party), (3) is
or becomes a matter of public knowledge through no fault of any part hereto, or
(4) is required to be disclosed under applicable law, provided that reasonable
measures are taken to ensure that any required disclosure is limited and that
the other party is given such notice as is reasonably practicable of any
required disclosure. 

 

5.4Books and Records.Prior to the Closing of this Agreement, Seller shall afford
Buyer and their authorized representative(s) full access during normal business
hours to examine Yinuo’s books and records as related to the operation of Yinuo
prior to the Closing. 

 

5.5 Board of Directors. The Parties agree that, from and after the Closing of
this Agreement, the Yinuo Board of Directors shall consist of three Board
Members, two (2) of which will be held by the Buyer. At the same time, Fang Sun
will also be appointed to the Board of Directors of the Buyer (OLMM).

 

5.6 Public Entity/Working Capital. The Parties mutually agree that the Buyer
will vend, transfer, or sell Yinuo into OLMM on the Closing date. Buyer agrees
that it shall invest up to US$3,000,000 (Three Million United States Dollars) of
working capital into the Yinuo operating account over a 6 month period following
the Closing. Said $3,000,000 investment is not part of, and shall in no way be
considered part of, the Purchase Price for Seller’s Stock

 

5.7 Signing of Agreement,Each page of this Agreement shall be initialed by Buyer
and Seller in the lower right hand portion and the Signature page shall be
signed by both the Buyer, Seller and Yinuo. The parties may execute this
document counter-parts and facsimile copies of a party's signature shall be
effective as if it were the original signature. 

 

ARTICLE VI – MISCELLANEOUS

 

6.0Survival of Representations and Warranties. All representations and
warranties contained in this Agreement shall survive the Closing and shall
continue in full force and effect for a period of two years following the
Closing Date. 

 

6.1Amendment/Waiver. This Agreement may not be amended, modified or
supplemented, and any obligation hereunder may not be waived, unless a written
instrument consenting to such amendment, modification or waiver is executed by
both parties hereto. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate as a waiver of any subsequent breach. 

 

6.2Failure to Exercise Rights.No failure on the part of any party to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right or remedy. All rights and remedies hereunder are
cumulative and are not exclusive of any other rights and remedies provided by
law. 

 

6.4Assignment. Neither Buyer nor Seller may assign or transfer any rights or
obligations under this Agreement. 

 

6.5Notice. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, via regular mail, via
express mail, via e-mail or via facsimile as follows: 

 

If to Seller &Yinuo Technologies LTD 

Yinuo:Attn: Fang Sun
Room 409-410, Building A, Peng Nian University City Science Park
1213 Liu Xian Avenue, Nanshan District, Shenzhen, Guangdong, China
Phone: (+86)139-1130-9434
Fax:  

Email: sunfang@yinuocare.com

--------------------------------------------------------------------------------

4 of 8

--------------------------------------------------------------------------------

If to Buyer:OneLife Technologies Corporation 

Attn: Robert J. Wagner,

5005 Newport Drive

Rolling Meadows, IL 60008, USA
Voice: 630-699-1145
Fax: 630-566-3440

Email: rjwagner@onelifetc.com

 

or to such other address as either party shall specify in writing.

 

6.6Public Disclosure. The parties will consult with respect to the appropriate
public disclosure to be made with respect to the transactions contemplated
hereby, and will make no such disclosure prior to such consultation, except as
may be required by law or rules of applicable stock exchanges. 

 

6.7Miscellaneous. This Agreement (including all exhibits) constitutes the entire
agreement between the parties hereto and supersedes all prior agreements and
understandings, whether written or oral, between the parties in connection with
said subject matter. Except as expressly set forth in this Agreement, Sellers
make no other representations, warranties or covenants, express or implied, all
of which are hereby disclaimed. This Agreement shall inure to the benefit of,
and be binding upon, the parties hereto and their respective legal
representatives, successors and assigns. No third party is a beneficiary of this
Agreement, and no rights or causes or action shall accrue to any third party
from the terms of this Agreement. This Agreement is entered into, and shall be
governed by and construed according to the laws of the State of Illinois, USA.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition; however, such unenforceability shall not invalidate the
remaining provisions of this Agreement, or affect the validity or enforceability
of such provision in any other jurisdiction. All Exhibits mentioned in this
Agreement shall be attached to this Agreement, and shall form an integral part
hereof at closing. All capitalized terms defined in this Agreement which are
used in any Exhibit shall, unless the context otherwise requires, have the same
meaning therein as given herein. This Agreement has been executed and delivered
in and shall be deemed to have been made in Chicago, Illinois, USA. Seller and
Buyer each agree to the exclusive jurisdiction of any court of competent
jurisdiction located within Cook County, Illinois, USA, with respect to any
claim or cause of action arising under or relating to: this Agreement; the
transactions contemplated hereby or the other documents and instruments executed
and delivered in connection herewith; and waive personal service of any and all
process upon it, and consents that all services of process be made by registered
mail, directed to it at its address as set forth in Section 6.6, and services so
made shall be deemed to be completed when received. Seller and Buyer hereby
submit to the personal jurisdiction of any such court, and each waive any
objection based upon forum non conveniens and waive any objection to venue of
any action instituted hereunder in a court located in Cook County, Illinois,
USA. Nothing in this paragraph shall affect the right to serve legal process in
any other manner permitted by law. 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as an agreement under seal as of the date first above written.

 

Buyer:Seller:  

 

By: /s/ Robert J Wagner By: /s/ Fang Sun 

Name:Robert J. Wagner Name: Fang Sun 

Title: President & CEO Title: Individual 

 

Yinuo:

 

By: /s/ Fang Sun

Name:Fang Sun  

Title:President & CEO 

 

--------------------------------------------------------------------------------

5 of 8

--------------------------------------------------------------------------------

Exhibit A

Management and Employee Employment Agreements

 

Sun, Fang, CEO

Yin, Jinghua, Director, Project Management

Zhu, Lingyan, Director of Business Management & Administration

Wang, Zhiqiang, Director of R&D

Xiao, Hua, Director of Production & Supply Chain Management

Zhang, Ruilin, Director of Medical Product Development

--------------------------------------------------------------------------------

6 of 8

--------------------------------------------------------------------------------

Exhibit B

Intellectual Property – including Patents, Patents Pending, Copyrights and
Trademarks

 

Invention Patents (two patents in publicity): “A Method of Sensor Watch For
Remote Acquisition And Monitoring Of Physiological Signs And States”. 

 

Appearance Patents (two): “ID Design For A Sensor Watch”. No.:
ZL.2014.3.0050904.6 

 

Trademark. 

 

Multiple Copyrights (mobile medicare cloud server system and etc.). 

 

Multiple Copyrights (mobile medicare APPs for android and iOS system, and
etc.).  

 

Certification (On Products): 

 

 CTA (China Ministry of Information and Industry). 

 

3C ( China). 

 

FCC, CE (international market).  

 

Hi-tech Software Enterprises.  

 

Permit For Sales Of Medical Devices (Chinese FDA). 

 

Entitled with “National High-Tech Enterprises”. 

 

“High Tech Enterprises” By the City of Shenzhen. 

--------------------------------------------------------------------------------

7 of 8

--------------------------------------------------------------------------------

Exhibit C

Liabilities

 

Convertible debts of RMB3,000,000.00 (Three Millions in Chinese Currency) with
12% interest per annum for a two-year term. It will be matured by the end of
July, 2018 to pay off the principal and the interest of the second year.

--------------------------------------------------------------------------------

8 of 8